Citation Nr: 0312496	
Decision Date: 06/11/03    Archive Date: 06/16/03	

DOCKET NO.  02-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for polyps of the 
colon. 

3.  Entitlement to service connection for a disability 
manifested by iron deficiency anemia. 

4.  Entitlement to service connection for a disability 
manifested by swelling of the feet. 

5.  Entitlement to service connection for a disability 
manifested by hypothyroidism. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to a disability rating in excess of 
10 percent for a disability classified for rating purposes as 
limitation of motion of the lumbar spine. 

8.  Entitlement to an increased (compensable) evaluation for 
gastric and duodenal ulcers.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1940 to March 
1946.  He was a prisoner of war of the Japanese Government 
from December 1941 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in Waco, Texas.

In a communication received at the Board in June 2003, the 
veteran stated that "I have macular degeneration."  To the 
extent that he is claiming service connection for that 
disability, the matter has not been developed or adjudicated 
by the RO and is referred to the RO for appropriate 
consideration.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in 
June 2003, the Board received the appellant's written request 
to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant. 
38 C.F.R. § 20.204(c).  In a communication received at the 
Board in June 2003, the appellant stated that he was 
withdrawing his appeal.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

